                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

CIVIL ACTION NO: 3:19-CV-00340-JHM

MANAGEMENT REGISTRY, INC.                                                 PLAINTIFF

V.

CLOUD CONSULTING PARTNERS, INC.
d/b/a CLOUD CPI                                                           DEFENDANT

                             MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss and, in the Alternative,

Motion for Transfer of Venue [DN 6] and Plaintiff’s Motion to Remand [DN 7]. Fully briefed,

these matters are ripe for decision. For the following reasons, Defendant’s Motion to Transfer

Venue is GRANTED and Plaintiff’s Motion to Remand is DENIED.

                                       I.     BACKGROUND

       Plaintiff Management Registry Inc. (“MRI”) is a business, incorporated in Kentucky with

its principal place of business in Louisville, Kentucky, that provides employees for employers in

various industries. [DN 1-2 ¶¶ 1–2]. Defendant Cloud Consulting Partners, Inc. (“CCP”) is a

business, incorporated in California with its principal place of business in Rancho Mirage,

California, that provides human resources management services. [Id. ¶¶ 3–4]. In March 2017,

MRI contacted CCP about services that CCP could potentially provide to MRI to increase MRI’s

efficiency. [Id. ¶ 5]. At the end of April 2017, MRI and CCP executed a Master Consulting

Services Agreement and Statement of Work (the “Agreement”) which was authored by CCP. [Id.

¶¶ 6–7].

       In pertinent part, the Agreement required that “any dispute or claim arising under this

Agreement between the Parties shall first be referred to mediation administered by the American
Arbitration Association at its Los Angeles, California hearing location before resorting to

arbitration.” [Id. ¶ 8; DN 1-2 at 26]. Further, the Agreement stated that it would “in all respects,

be interpreted, construed, enforced and governed by and under the laws of the State of California.”

[DN 1-2 at 28].

       Under the Agreement, CCP was to provide MRI with remote services. MRI alleges that

CCP failed to deliver a laundry list of services that were assured under the Agreement. [Id. ¶ 24].

Further, MRI claims that CCP issued fraudulent invoices requesting payment for services never

rendered. [Id. ¶¶ 18, 20, 25]. MRI, under the mistaken belief that the contracted services had been

performed, paid CCP—$80,000 between two invoices. [Id. ¶¶ 20, 25]. On March 8, 2018, MRI

contacted CCP directly and notified CCP that substantial services were not performed. [Id. ¶ 22].

       On March 26, 2019, MRI filed a civil against CCP in the Jefferson Circuit Court, Jefferson

County, Kentucky. MRI asserts five causes of action against CCP: Conversion (Count I), Breach

of the Duty of Loyalty (Count II), Fraud, Deceit, and Misrepresentation (Count III), Unjust

Enrichment (Count IV), and Common Law Fraud (Count V). [Id. ¶¶ 30–57]. MRI seeks at least

$80,000 in compensatory damages in addition to other categories of damages. [Id. at 13]. On May

6, 2019, CCP filed a Notice of Removal in the Western District of Kentucky—CCP removed the

action based on diversity jurisdiction. [DN 1]. Three days later, CCP filed its Motion to Dismiss

and, in the Alternative, Motion for Transfer of Venue. [DN 6]. Thereafter, MRI filed both an

opposition to CCP’s Motion as well as a Motion to Remand. [DN 16; DN 7].

                                    II.     MOTION TO REMAND

       MRI filed a Motion to Remand claiming that CCP’s removal was improper. [DN 7]. The

Court addresses this Motion first as it concerns the Court’s ability to consider subsequent issues.




                                                 2
       As a preliminary matter, a civil case brought in a state court may be removed by a defendant

to federal court if it could have been brought there originally. 28 U.S.C. § 1441(a). In order for a

defendant to remove a case to federal court based upon diversity jurisdiction, there must be

complete diversity of citizenship both at the time the case is commenced and at the time that the

notice of removal is filed. See Jerome–Duncan, Inc. v. Auto–By–Tel L.L.C., 176 F.3d 904, 907

(6th Cir. 1999); 28 U.S.C. § 1332(a). “The party invoking federal court jurisdiction—in this case,

[Defendant], as removing party—has the burden of demonstrating by competent proof that the

complete-diversity and amount-in-controversy requirements are met.”            Cleveland Housing

Renewal Project v. Deutsche Bank Trust Co., 621 F.3d 554, 559 (6th Cir. 2010) (citing Hertz Corp.

v. Friend, 559 U.S. 77 (2010)).

       MRI does not take issue with the Court’s ability to exercise jurisdiction but instead asserts

that CCP failed to timely file the notice for removal. [DN 7; DN 7-1]. As such, MRI argues that

remand is appropriate. [Id.]. Under 28 U.S.C. § 1446(b)(1), a defendant shall file a notice of

removal within thirty days after receiving the initial pleadings. “In applying 28 U.S.C. § 1446(b)

to this case, state law governs the service of process.” Everett v. Am. Life Ins. Co., No. 1:16-CV-

00083, 2016 WL 4746214, at *1 (W.D. Ky. Sept. 12, 2016) (citing Murphy Bros., Inc. v. Michetti

Pipe Stringing Inc., 526 U.S. 344, 353 (1999)). The crux of the parties’ disagreement hinges on

what date service of process was properly executed according to Kentucky law.

       MRI maintains that on March 19, 2019, CCP’s California attorney, Mr. Roman Whittaker,

waived formal service upon the corporation by advising that he would serve as the agent for service

of process. [DN 7-1 at 6]. Thereafter, on March 26, 2019, MRI filed the Complaint and emailed

a copy thereof with the Summons to Mr. Whittaker. [DN 7-3 at 1]. That being the case, MRI

argues that CCP’s Notice of Removal, filed May 6, 2019, was outside of the thirty-day timeframe

                                                 3
during which a case may be properly removed. [DN 7-1 at 7]. MRI spends much of its Motion

arguing that Kentucky law controls effective service of process and that a party may waive service

of process by agreement. CCP does not dispute either point. [DN 10 at 5]. However, CCP states

that at no point did Mr. Whittaker agree to waive service of process and that MRI has no evidence

to the contrary. [DN 10 at 5]. Instead, CCP argues that service of process was not effectuated

until either April 16 or April 17, 2019.1 [Id. at 4]. More pointedly then, the issue is whether CCP

agreed to waive service of process in this case.

        MRI failed to provide any evidence of CCP’s waiver of service of process. MRI relies on

a single statement from CCP’s California counsel Mr. Whittaker that states: “I may be served as

the agent for service of process for [CCP].” [DN 7-2 at 1]. This statement, as is obvious from the

text, is nothing more than Mr. Whittaker informing MRI on whom it may serve process. In

addition, MRI conveniently leaves out several additional facts which controvert its position. First,

MRI takes the position that “[CCP] failed to raise any objection, whatsoever, to receipt of service,

nor to the indication contained within the Complaint that [CCP] had, indeed, waived formal

service.” [DN 7-1 at 6]. However, the facts prove otherwise. On April 5, MRI stated in an email

that Mr. Whittaker had, by his prior statement, agreed to waive service. [DN 10-5 at 2]. Mr.

Whittaker thereafter explained what his earlier statement clearly indicated—he served as CCP’s

registered agent for service of process and would accept service on its behalf. [Id.]. In no uncertain

terms, Mr. Whittaker stated: “I never agreed to accept nor consider your email as proper service.”

[Id.]. In response to this clear indication of CCP’s position, MRI thereafter had an additional

summons issued that was properly served through Kentucky’s long-arm statute on April 16, 2019.



1
 CCP notes that “[t]he Jefferson County electronic docket shows a service date of April 16, 2019, while the
Kentucky Secretary of State’s website shows a service date of April 17, 2019[.]” [DN 10 at 4 n.3]. In either case,
CCP states that its Notice of Removal filed on May 6, 2019 falls within the permissible timeframe.
                                                         4
       Because there is absolutely no evidence of CCP’s agreement to waive service, service was

not properly executed on March 26, 2019. Accordingly, CCP’s Notice of Removal, filed on May

6, 2019, was timely. MRI’s Motion to Remand is DENIED.

           III.    MOTION TO DISMISS AND, IN THE ALTERNATIVE, TO TRANSFER VENUE

       CCP moves the Court to dismiss MRI’s claims against it pursuant to Federal Rules of Civil

Procedure 12(b)(2), (3), and (6). [DN 6; DN 6-1]. CCP spends nearly eight pages of its

memorandum focused on the argument that the parties’ agreement requires arbitration of MRI’s

claims against it and thus warrants dismissal. [DN 6-1 at 8–15]. The Court, for reasons that will

become clear, first addresses CCP’s personal jurisdiction challenge and request to transfer venue

to the Southern District of California.

       A. Personal Jurisdiction

       In its Motion to Dismiss, CCP argues that it lacks the necessary contacts with Kentucky to

meet the requirements of the Kentucky long-arm statute or to comport with the Due Process

Clause. [DN 6-1 at 17–19]. MRI contests both points and maintains that the Court’s exercise of

jurisdiction over CCP is proper and dismissal on this basis is unwarranted. [DN 16 at 8–12].

       The party asserting personal jurisdiction has the burden of showing that such jurisdiction

exists. Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991). Personal jurisdiction is

“[a]n essential element of the jurisdiction of a district . . . court” and without personal jurisdiction

the court is “powerless to proceed to an adjudication.” Employers Reinsurance Corp. v. Bryant,

299 U.S. 374, 382 (1937). A federal court applies a two-step inquiry to determine whether it may

exercise personal jurisdiction over a non-resident defendant: “(1) whether the law of the state in

which the district court sits authorizes jurisdiction, and (2) whether the exercise of jurisdiction

comports with the Due Process Clause.” Brunner v. Hampson, 441 F.3d 457, 463 (6th Cir. 2006).

                                                   5
The district court's exercise of jurisdiction over an out-of-state defendant must be consistent with

both the forum state's long-arm statute and the constitutional requirements of due process. Id.

When a district court rules on a Rule 12(b)(2) motion to dismiss without an evidentiary hearing,

the plaintiff need only make a “prima facie” case that the court has personal jurisdiction. See, e.g.,

Conn v. Zakharov, 667 F.3d 705, 711 (6th Cir. 2012).

       The Kentucky Supreme Court has held that the state’s long-arm statute, KRS § 454.210,

does not reach the outer limits of the Due Process Clause. Caesars Riverboat Casino, LLC v.

Beach, 336 S.W.3d 51, 57 (Ky. 2011). Consequently, the Court must first determine if personal

jurisdiction is proper under Kentucky’s long-arm statute and then, if so, turn to the federal due

process analysis.

       To begin, CCP overstates the importance of MRI’s mistaken citation to KRS § 452.450.

[DN 6-1 at 17]. While correct—MRI did cite to an inapplicable venue provision—the Complaint’s

pleadings indicate an intent to invoke Kentucky’s long-arm statute, KRS § 454.210. See DN 1 ¶

28 (“Defendant has availed itself [of] jurisdiction . . . by engaging in solicitation and contract

relationships with MRI, and issuing fraudulent invoices and receiving unjust enrichment by and

through MRI’s headquarters, and utilizing MRI’s banking relationships in . . . Kentucky.”); see

also Air Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (“[T]he

pleadings . . . submitted must be viewed in a light most favorable to the plaintiff[.]”).

       Kentucky’s long-arm statute lists nine enumerated categories of conduct that provide bases

for personal jurisdiction. KRS § 454.210(2)(a). The statute also contains a separate requirement

that a plaintiff’s claim “arise from” the enumerated conduct. Id. § 454.210(2)(b); Beach, 336

S.W.3d at 58–59. MRI relies on the statute’s third and fourth enumerated categories. See DN 16




                                                  6
(“Defendant Cloud has caused tortious injury to a resident of the Commonwealth by an act that

took place both inside and outside of the Commonwealth.”). The statute provides, in relevant part:

        (2)(a) A court may exercise personal jurisdiction over a person who acts directly
        or by agent, as to a claim arising from the person’s: . . .
        3. Causing tortious injury by an act or omission in this Commonwealth; [or]
        4. Causing tortious injury in this Commonwealth by an act or omission outside
        this Commonwealth if he regularly does or solicits business, or engages in any
        other persistent course of conduct, or derives substantial revenue from goods used
        or consumed or services rendered in this Commonwealth, provided that the
        tortious injury occurring in this Commonwealth arises out of the doing or
        soliciting of business or a persistent course of conduct or derivation of substantial
        revenue within the Commonwealth[.]

KRS § 454.210(2)(a)(3), (4). Because “long-arm jurisdiction analysis is especially dependent

upon the underlying facts of the individual case,” a scrutinous look at the parties’ disagreement is

necessary. Hinners v. Robey, 336 S.W.3d 891, 896 (Ky. 2011).

        MRI cites to § (2)(a)(3), alleging that CCP committed “an act . . . in this Commonwealth”

because it misrepresented itself as having completed work, fraudulently invoiced MRI for said

work, and thereafter improperly received MRI’s monies. [DN 1 ¶¶ 30–57]. MRI did not submit

a single affidavit in support of this position.

        Since the Kentucky Supreme Court’s decision in Caesars Riverboat Casino, LLC v. Beach,

several cases have rejected the argument that an out-of-state defendant commits an “act or

omission in this Commonwealth” by sending a tortious communication into Kentucky. Stanley

Warranty, LLC v. Universal Adm’rs Serv., Inc., No. 3:13-CV-513, 2014 WL 4805669, at *5 (W.D.

Ky. Sept. 26, 2014). For example, in Perkins v. Bennett, the court ruled that an out-of-state

defendant did not commit such an act in Kentucky where “the alleged tortious acts of fraud and

misrepresentation were committed via telephone and email.”           No. 3:13-CV-695, 2013 WL

6002761, at *6 (W.D. Ky. Nov. 12, 2013). Additional case law supports this position. See Stanley

Warranty, LLC, No. 3:13-CV-513, 2014 WL 4805669, at *5 (citing Babcock v. Anthony's, LLC,
                                                  7
No. 3:12-CV-307, 2013 WL 6036689, at *6 (W.D. Ky. Nov. 14, 2013) (holding that Section

(2)(a)(3) did not apply because the defendant “was at all relevant times located in New Jersey and

the only alleged tortious actions were over the phone”); Barker v. Patrick Collins, Inc., No. 3:12-

CV-372, 2013 WL 3790904, at *6 (W.D. Ky. Jul. 9, 2013) (the plaintiffs’ claims of “extortion by

telephone” were not “acts” in Kentucky that could trigger Section (2)(a)(3))).

       Like these prior decisions, the Court finds that MRI has not made its prima facie case that

this category applies. CCP’s allegedly tortious communications—misrepresentations as to work

completed, fraudulently issued electronic invoices, and improper receipt of money—were

electronically conducted between the corporations’ bases in California and Kentucky.

Accordingly, these were not “act[s] or omission[s] in this Commonwealth” under KRS §

452.210(2)(a)(3).

       The Court turns to MRI’s second purported basis for personal jurisdiction over CCP—

KRS § 454.210(2)(a)(4). That provision only permits personal jurisdiction for an act taken outside

of the Commonwealth “if it is part of a larger course of conduct directed at the Commonwealth.”

Clark v. Kolbell, No. 2014-CA-000747, 2016 WL 304625, at *5 (Ky. Ct. App. Jan. 22, 2016).

MRI has not alleged, nor provided any evidence to substantiate a claim, that CCP is engaged in a

persistent course of conduct within the Commonwealth. If MRI is the only Kentucky corporation

with whom CCP contracted, “Kentucky law is clear that a single act would be insufficient for long-

arm jurisdiction under KRS § 454.210(2)(a)(4).” Id. In Powers v. Park, the court held:

       In order for the court to exercise specific jurisdiction on the basis of a single act,
       that act must take place within the Commonwealth. If the act occurred outside the
       Commonwealth and then caused consequences within the Commonwealth, more is
       required if the exercise of jurisdiction is to comport with due process.




                                                 8
192 S.W.3d 439, 443 (Ky. Ct. App. 2006). As per the above discussion, the conduct in question

did not take place within the Commonwealth. That being the case, the Court may not exercise

personal jurisdiction over CCP on this basis.

         The court concludes that it does not have personal jurisdiction over CCP according to

Kentucky’s long arm-statute. Because there is no jurisdiction under the narrower in scope

long-arm statute, it is unnecessary to proceed to a federal due process analysis.2

         B. Transfer of Venue

         Having concluded that the Court does not have personal jurisdiction over CCP, it is now

necessary to determine what should become of this case. If venue is improper, a court has two

choices—it can either dismiss the action for improper venue or it can transfer the action to another

federal district court that has proper venue.

         Where transfer is sought in actions in which the court lacks personal jurisdiction over the

defendants, 28 U.S.C. § 1406 is the appropriate venue statute. See Martin v. Stokes, 623 F.2d 469

(6th Cir. 1980); see also Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466 (1962) (“The language of

§ 1406(a) is amply broad enough to authorize the transfer of cases, however wrong the plaintiff

may have been in filing his case as to venue, whether the court in which it was filed had personal

jurisdiction over the defendants or not.”). According to § 1406(a), “[t]he district court of a district

in which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.” In other words, when lacking personal jurisdiction, a court may, in the interest of justice,




2
 It is worth noting that even had the Court determined it had personal jurisdiction over CCP, the analysis still would
have proceeded to address the Motion to Transfer Venue. Instead of analyzing the case under 28 U.S.C. § 1406, the
Court would have considered transfer pursuant to 28 U.S.C. § 1404(a). Having evaluated the factors under that
provision, the balance weighs in favor of transfer to the Southern District of California.
                                                          9
transfer the action to a judicial district where personal jurisdiction over the defendant is present

and venue is proper. Isaka Invests., Ltd. v. Xino Corp., No. 3:05-CV-795, 2006 WL 1980172, at

*1 (W.D. Ky. July 10, 2006). Further, 28 U.S.C. § 1631 provides that if a “court finds that there

is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action . . . to

any other such court in which the action . . . could have been brought at the time it was filed.”

These two statutes give district courts broad discretion in ruling on a motion to transfer. See First

of Mich. Corp. v. Bramlet, 141 F.3d 260, 262 (6th Cir. 1998); Stanifer v. Brannan, 564 F.3d 455,

456–57 (6th Cir. 2009). Importantly, because “[§] 1406 applies to actions that are brought in an

impermissible forum[,] the district court need not have personal jurisdiction over defendants before

transferring pursuant to this section.” Jackson v. L & F Martin Landscape, 421 Fed. App’x 482,

483 (6th Cir. 2009) (citing Martin v. Stokes, 623 F.2d 469, 471, 474 (6th Cir. 1980)).

        Two issues remain for the Court. First, could MRI’s suit originally have been filed in the

Southern District of California? Second, is transfer to that district in the interest of justice? The

Court addresses each in turn.

                1. Where the Case Could Have Been Brought

        The Court must first determine whether the case could have been brought in the Southern

District of California, as CCP contends. The venue statute provides:

        A civil action may be brought in—
        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located;
        (2) a judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred, or a substantial part of property that is the subject of
        the action is situated; or
        (3) if there is no district in which an action may otherwise be brought as provided
        in this section, any judicial district in which any defendant is subject to the court's
        personal jurisdiction with respect to such action.




                                                     10
28 U.S.C. § 1391(b). CCP argues that the Southern District of California is the appropriate

forum because its principal place of business is located in Rancho Mirage, California. MRI does

not dispute that it could have brought the case in that court. Because CCP is the only defendant

and resides, for venue purposes, in Rancho Mirage, California, the Court finds that the action

could have been brought in the Southern District of California.

               2. Interest of Justice

       The Court must now determine whether transferring the case to the Southern District of

California would be in the “interest of justice.” See 28 U.S.C. §§ 1406(a), 1631. Courts in the

Sixth Circuit have determined that a variety of circumstances satisfy the “interest of justice”

standard of §§ 1406(a) and 1631.

       As is relevant here, courts in the Western District of Kentucky have reasoned that

“[t]ransfer is . . . typically in the ‘interest of justice’ because it saves ‘the parties the time and

expense associated with refiling.’” Advanced Sols. Life Scis., LLC v. BioBots, Inc., No. 3:16-CV-

00709, 2017 WL 2114969, at *8 (W.D. Ky. May 15, 2017) (quoting Freedman v. Suntrust Banks,

Inc., 139 F. Supp. 3d 271, 285 (D.D.C. 2015)). MRI and CCP clearly have vastly differing

opinions of whether California law requires the claims asserted in the Complaint to be arbitrated

pursuant to the Alternative Dispute Resolution clause included in the Agreement. More than that,

it is evident that there is a split of authority in California on this exact issue. MRI claims that,

because it asserts only causes of action that sound in tort, its Complaint falls outside of the purview

of the arbitration clause. [DN 16 at 2–7]. CCP, on the other hand, steadfastly maintains that the

styling of MRI’s causes of action as tort claims does not render them beyond reach of the

arbitration clause. [DN 6-1 at 11, 13–14]. Instead, CCP argues that MRI’s claims are rooted in

the underlying Agreement and thus must be arbitrated. [Id.]. The Court believes that here, rather

                                                  11
than dismissing this lawsuit thereby forcing MRI to refile its claim in another district, transferring

the case to that district saves both time and expense.

       Pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1391, the Southern District of California is

a place where the action could have been brought originally because that is the judicial district

where CCP can be found. The undersigned believes that the Southern District of California is the

better venue to interpret California law and determine whether the arbitration clause selected by

the parties requires arbitration of the underlying action. Accordingly, the Court leaves that issue

for resolution by the transferee court.

                                          IV.    CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion to

Transfer Venue [DN 6] is GRANTED and Plaintiff’s Motion to Remand [DN 7] is DENIED.

Accordingly, the Clerk is hereby ORDERED to transfer this case to the Southern District of

California.




                                                                                  September 18, 2019




cc: counsel of record

                                                 12
